Per Curiam.
— The act of 1807 was made for the relief of plaintiffs in ejectment, who formerly experienced great difficulty in proving defendants to be in possession, and thus compelling them to take defence on title ; and to obviate uncertainty in the execution of ■writs of possession, the sheriff was directed, also, to return the names of any other persons found by him on the premises, and the prothonotary was directed to add them as parties. But as a party, for whom particular provision is made, may waive the benefit of itj we see no reason why the plaintiff, in this instance, might not elect to go on only against the persons named in the writ. Nor would we, in any event, reverse, for a mere clerical omission which did not prejudice them; and they certainly had no interest in having additional parties who could not be made liable to contribution.
Judgment affirmed.